DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 02/03/2021. Claims 1-20 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,951,362. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,951,362, as follows:
Present application
U.S. Patent No. 10,951,362
1. A method, comprising: determining, by a local manager user equipment comprising a processor, that common downlink control information was not correctly received by a transmitter user equipment; and retransmitting, by the local manager user equipment to the transmitter user equipment and a receiver user equipment, corresponding common downlink control information, wherein the corresponding common downlink control information identifies the transmitter user equipment and reschedules an associated data transmission by the transmitter user equipment to the receiver user equipment. 2. The method of claim 1, further comprising receiving, by the local manager user equipment, an explicit acknowledgment from the transmitter user equipment indicating that the corresponding common downlink control information was successfully received by the transmitter user equipment, and wherein determining that the common downlink control information was correctly received by the transmitter user equipment is based on the explicit acknowledgment. 3. The method of claim 1, further comprising detecting, by the local manager user equipment, a data transmission from the transmitter user equipment that corresponds to the corresponding common downlink control information, and using the detecting as an implicit acknowledgment that the corresponding common downlink control information was correctly received by the transmitter user equipment. 4. The method of claim 1, further comprising adding, by the local manager user equipment, a unique transmitter identifier that represents the transmitter user equipment to a unique transmitter identifier field in the corresponding common downlink control information. 5. The method of claim 1, wherein the associated data transmission comprises a unicast data transmission, and further comprising configuring, by the local manager user equipment, the corresponding common downlink control information to identify the receiver user equipment. 6. The method of claim 5, wherein configuring the corresponding common downlink control information comprises adding a unique transmitter identifier that represents the transmitter user equipment to a unique transmitter identifier field and adding a unique receiver identifier that represents the receiver user equipment to a unique receiver identifier field in the corresponding common downlink control information. 7. The method of claim 1, further comprising receiving, by the local manager user equipment, a scheduling request from the transmitter user equipment. 8. A local manager device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining that common downlink control information was not correctly received by a transmitter device; and retransmitting corresponding common downlink control information to the transmitter device and a receiver device, wherein the corresponding common downlink control information identifies the transmitter device and reschedules an associated data transmission by the transmitter device to the receiver device. 9. The local manager device of claim 8, wherein the operations further comprise receiving an explicit acknowledgment from the transmitter device indicating that the corresponding common downlink control information was successfully received by the transmitter device, and wherein determining that the common downlink control information was correctly received by the transmitter device is based on the explicit acknowledgment. 10. The local manager device of claim 8, wherein the operations further comprise detecting a data transmission from the transmitter device that corresponds to the corresponding common downlink control information, and using a result of the detecting as an implicit acknowledgment that the corresponding common downlink control information was correctly received by the transmitter device. 11. The local manager device of claim 8, wherein the operations further comprise adding a unique transmitter identifier that represents the transmitter device to a unique transmitter identifier field in the corresponding common downlink control information. 12. The local manager device of claim 8, wherein the associated data transmission comprises a unicast data transmission, and further comprising configuring the corresponding common downlink control information to identify the receiver device. 13. The local manager device of claim 12, wherein configuring the corresponding common downlink control information comprises adding a unique transmitter identifier that represents the transmitter device to a unique transmitter identifier field and adding a unique receiver identifier that represents the receiver device to a unique receiver identifier field in the corresponding common downlink control information. 14. The local manager device of claim 8, wherein the operations further comprise receiving a scheduling request from the transmitter device. 15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a local manager node, facilitate performance of operations, comprising: determining that common downlink control information was not correctly received by a transmitter node; and retransmitting corresponding common downlink control information to the transmitter node and a receiver node, wherein the corresponding common downlink control information identifies the transmitter node and reschedules an associated data transmission by the transmitter node to the receiver node. 16. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise receiving an explicit acknowledgment from the transmitter node indicating that the corresponding common downlink control information was successfully received by the transmitter node, and wherein determining that the common downlink control information was correctly received by the transmitter node is based on the explicit acknowledgment. 17. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise detecting a data transmission from the transmitter node that corresponds to the corresponding common downlink control information, and, based on the detecting, inferring that the corresponding common downlink control information was correctly received by the transmitter node. 18. The non-transitory machine-readable medium of claim 15, wherein the operations further comprise adding a unique transmitter identifier that represents the transmitter node to a unique transmitter identifier field in the corresponding common downlink control information. 19. The non-transitory machine-readable medium of claim 15, wherein the associated data transmission comprises a unicast data transmission, and further comprising configuring the corresponding common downlink control information to identify the receiver node. 20. The non-transitory machine-readable medium of claim 19, wherein configuring the corresponding common downlink control information comprises adding a unique transmitter identifier that represents the transmitter node to a unique transmitter identifier field and adding a unique receiver identifier that represents the receiver node to a unique receiver identifier field in the corresponding common downlink control information.
1. A method, comprising: configuring, by a local manager node device comprising a processor, common downlink control information that identifies a transmitter node device managed by the local manager node device and schedules an associated data transmission by the transmitter node device to a receiver node device in a three-party wireless communication system; transmitting, by the local manager node device, the common downlink control information to the transmitter node device and the receiver node device; in response to determining that the common downlink control information was correctly received by the transmitter node device, deeming, by the local manager node device, the transmitting of the common downlink control information as successfully completed; and in response to determining that the common downlink control information was not correctly received by the transmitter node device, retransmitting, by the local manager node device, corresponding common downlink control information to the transmitter node device and the receiver node device, in which the corresponding common downlink control information identifies the transmitter node device and reschedules the associated data transmission by the transmitter node device to the receiver node device.
2. The method of claim 1, further comprising, receiving, by the local manager node device, an explicit acknowledgment from the transmitter node device indicating that the common downlink control information was successfully received by the transmitter node device, and wherein determining that the common downlink control information was correctly received by the transmitter node device is based on the explicit acknowledgment.
3. The method of claim 1, further comprising, detecting, by the local manager node device, a data transmission from the transmitter node device that corresponds to the common downlink control information, and using the detecting as an implicit acknowledgment that the common downlink control information was correctly received by the transmitter node device, wherein determining that the common downlink control information was correctly received by the transmitter node device is based on the implicit acknowledgment.
4. The method of claim 1, wherein configuring the common downlink control information comprises adding a transmitter unique identifier that represents the transmitter node device to a transmitter unique identifier field in the common downlink control information.
5. The method of claim 1, wherein the associated data transmission comprises a unicast data transmission, and wherein configuring the common downlink control information further comprises identifying the receiver node device in the common downlink control information.
6. The method of claim 5, wherein configuring the common downlink control information comprises adding a transmitter unique identifier that represents the transmitter node device to a transmitter unique identifier field and adding a receiver unique identifier that represents the receiver node device to a receiver unique identifier field in the common downlink control information.
7. The method of claim 1, further comprising receiving, by the local manager node device, a scheduling request from the transmitter node device, and wherein configuring the common downlink control information and transmitting the common downlink control information occurs in response to the scheduling request.
8. The method of claim 1, wherein the local manager node device is a first local manager node device in a cell, and further comprising receiving, by the first local manager node device from a base station, a first radio network temporary identifier that is different from a second radio network temporary identifier of a second local manager node device in the cell, and wherein the first radio network temporary identifier is used for sidelink transmissions of the first local manager node device, the transmitter node device and at least one receiver node device that is managed by the first local manager node device.
9. The method of claim 1, wherein the local manager node device is a first local manager node device in a cell, and further comprising receiving, by the first local manager node device from a base station, a radio network temporary identifier for sidelink transmissions that is shared with a second local manager node device in the cell, wherein resource pools of the first local manager node device and the second local manager node device are orthogonal, and wherein the radio network temporary identifier is used for sidelink transmissions of the first local manager node device, the transmitter node device and at least one receiver node device that is managed by the first local manager node device.
10. A local manager user equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: configuring common downlink control information that identifies a transmitter user equipment managed by the local manager user equipment and schedules an associated data transmission by the transmitter user equipment to a receiver user equipment in a three-party communication system; transmitting the common downlink control information to the transmitter user equipment and the receiver user equipment; in response to determining that the common downlink control information was correctly received by the transmitter user equipment, deeming the transmitting of the common downlink control information as successfully completed; and in response to determining that the common downlink control information was incorrectly received by the transmitter user equipment, retransmitting corresponding common downlink control information to the transmitter user equipment and the receiver user equipment, in which the corresponding common downlink control information identifies the transmitter user equipment and reschedules the associated data transmission by the transmitter user equipment to the receiver user equipment.
11. The local manager user equipment of claim 10, wherein the operations further comprise receiving an explicit acknowledgment from the transmitter user equipment indicating that the common downlink control information was successfully received by the transmitter user equipment, and wherein determining that the common downlink control information was correctly received by the transmitter user equipment is based on the explicit acknowledgment.
12. The local manager user equipment of claim 10, wherein the operations further comprise detecting a data transmission from the transmitter user equipment that corresponds to the common downlink control information, and using the detecting as an implicit acknowledgment that the common downlink control information was correctly received by the transmitter user equipment, wherein determining that the common downlink control information was correctly received by the transmitter user equipment is based on the implicit acknowledgment.
13. The local manager user equipment of claim 10, wherein configuring the common downlink control information comprises adding a transmitter unique identifier that represents the transmitter user equipment to a transmitter unique identifier field in the common downlink control information.
14. The local manager user equipment of claim 10, wherein the associated data transmission comprises a unicast data transmission, and wherein configuring the common downlink control information further comprises identifying the receiver user equipment in the common downlink control information.
15. The local manager user equipment of claim 14, wherein configuring the common downlink control information comprises adding a transmitter unique identifier that represents the transmitter user equipment to a transmitter unique identifier field and adding a receiver unique identifier that represents the receiver user equipment to a receiver unique identifier field in the common downlink control information.
16. The local manager user equipment of claim 10, wherein the operations further comprise receiving a scheduling request from the transmitter user equipment, and wherein configuring the common downlink control information and transmitting the common downlink control information occurs in response to the scheduling request.
17. The local manager user equipment of claim 10, wherein the local manager user equipment is a first local manager user equipment in a cell, and the operations further comprise receiving, from a base station, a first radio network temporary identifier that is different from a second radio network temporary identifier of a second local manager user equipment in the cell, and wherein the first radio network temporary identifier is used for sidelink transmissions of the first local manager user equipment, the transmitter user equipment and at least one receiver user equipment that is managed by the first local manager user equipment.
18. The local manager user equipment of claim 10, wherein the local manager user equipment is a first local manager user equipment in a cell, and the operations further comprise receiving, from a base station, a radio network temporary identifier for sidelink transmissions that is shared with a second local manager user equipment in the cell, wherein resource pools of the first local manager user equipment and the second local manager user equipment are orthogonal, and wherein the radio network temporary identifier is used for sidelink transmissions of the first local manager user equipment, the transmitter user equipment and at least one receiver user equipment that is managed by the first local manager user equipment.
19. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a local manager device, facilitate performance of operations, the operations comprising: configuring common downlink control information that identifies a transmitter device managed by the local manager device and schedules an associated data transmission by the transmitter device to a receiver device in a three-party wireless communication system; transmitting the common downlink control information to the transmitter device and the receiver device; in response to determining that the common downlink control information was correctly received by the transmitter device, deeming the transmitting of the common downlink control information as successfully completed; and in response to determining that the common downlink control information was incorrectly received by the transmitter device, retransmitting corresponding common downlink control information to the transmitter device and the receiver device, in which the corresponding common downlink control information identifies the transmitter device and reschedules the associated data transmission by the transmitter device to the receiver device.
20. The non-transitory machine-readable medium of claim 19, wherein the operations further comprise receiving an explicit acknowledgment from the transmitter device indicating that the common downlink control information was successfully received by the transmitter device, and wherein determining that the common downlink control information was correctly received by the transmitter device is based on the explicit acknowledgment.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        2/4/2022